                                                                                         United States District Court
                                                                                           Southern District of Texas

                                                                                              ENTERED
                                                                                          November 19, 2018
                             UNITED STATES DISTRICT COURT
                                                                                           David J. Bradley, Clerk
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

HANI IBRAHIM,                                      §
                                                   §
        Plaintiff,                                 §
                                                   §
v.                                                 §            CIVIL ACTION H-18-2791
                                                   §
JP MORGAN CHASE BANK N.A.,                         §
                                                   §
        Defendant.                                 §


                             MEMORANDUM OPINION AND ORDER

        Pending before the court is a motion to dismiss filed by defendant JP Morgan Chase Bank

N.A. (“Chase”). Dkt. 5. Plaintiff Hani Ibrahim did not respond to the motion. Having considered

the original verified petition filed in state court (Dkt. 1-1, Ex. A-3), the motion to dismiss (Dkt. 5),

and the applicable law, the court is of the opinion that the motion to dismiss should be GRANTED.

                                          I. BACKGROUND

        According to the petition, Ibrahim and Lubna Safi1 purchased a house is Sugar Land, Texas

on or about October 13, 2006. Dkt. 1-1, Ex. A-3. Ibrahim asserts that they obtained a mortgage loan

secured by a Deed of Trust from Silverstone Mortgage, Inc. Id. Ibrahim contends that they made

all loan payments until August 26, 2017, when Ibrahim and Safi “experienced a financial hardship”

due to Hurricane Harvey. Id. Ibrahim was unable to continue operating his business as usual

because his home office was ruined and his cars, used to visit clients, were flooded. Id. Ibrahim

contends that he contacted Chase to seek alternative mitigation methods, including a loan

modification or forbearance, but he also continued to make mortgage payments. Id. According to


        1
         Safi was originally also a plaintiff in this case but has since voluntarily dismissed her
claims. See Dkt. 3.
Ibrahim, he talked to many individuals at Chase and nobody would offer him a forbearance or loan

modification. Id. In May 2018, Chase notified Ibrahim of a pending foreclosure. Id. Ibrahim then

filed for bankruptcy, but his bankruptcy case was dismissed on May 17, 2018. Id. According to

Ibrahim, Chase refused to speak with him at all after he filed bankruptcy and sent no letters to notify

him about the status of his loan. Id. Instead, he received correspondence from a law firm on July

12, 2018, stating that the property would be up for foreclosure on August 7, 2018. Id. Ibrahim

contends he did not receive a notice of default or acceleration of his loan prior to receiving the notice

of foreclosure on July 12. Id. He filed suit in state court on August 6, 2018, requesting a temporary

restraining order and temporary injunction and asserting claims of common law fraud, breach of

contract and failure of conditions precedent, violations of the Real Estate Settlement Procedures Act

(“RESPA”) and Regulation X of the Code of Federal Regulations, and violations of the Texas Debt

Collection Act (“TDCA”). Id.

        Chase removed the case to this court on August 14, 2018, and it filed the instant motion to

dismiss on August 31, 2018. Dkts. 1, 5. Chase contends that Ibrahim is not a party to the loan or

the deed of trust and that his claims should therefore be dismissed. Dkt. 5.

                                        II. LEGAL STANDARD

        “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the

claim showing that the pleader is entitled to relief.’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 127

S. Ct. 1955, 1964–65 (2007). In considering a Rule 12(b)(6) motion to dismiss a complaint, courts

generally must accept the factual allegations contained in the complaint as true. Kaiser Aluminum

& Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045, 1050 (5th Cir. 1982). The court

does not look beyond the face of the pleadings in determining whether the plaintiff has stated a claim

under Rule 12(b)(6). Spivey v. Robertson, 197 F.3d 772, 774 (5th Cir. 1999). “[A] complaint
                                                   2
attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual allegations, [but] a

plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels

and conclusions, and a formulaic recitation of the elements of a cause of action will not do.”

Twombly, 550 U.S. at 555 (citations omitted). The “[f]actual allegations must be enough to raise a

right to relief above the speculative level.” Id. The supporting facts must be plausible—enough to

raise a reasonable expectation that discovery will reveal further supporting evidence. Id. at 556.

                                            III. ANALYSIS

        When considering a motion to dismiss under Rule 12(b)(6), while courts generally must

accept the factual allegations contained in the complaint as true, the court may “also consider

‘[d]ocuments that a defendant attaches to the motion to dismiss . . . if they are referred to in the

plaintiff’s complaint and are central to [the] claim.’” Villarreal v. Wells Fargo Bank, N.A., 814 F.3d

763, 766–67 (5th Cir. 2016) (quoting Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th

Cir. 2000)). Here, the loan documents are central to Ibrahim’s claims. Chase attached a Special

Warranty Deed for the property located at 16631 Cobbler Crossing Dr. in Sugar Land, Texas, which

is the property address listed in the complaint, to its motion to dismiss. Dkt. 5, Ex. A; see Dkt. 1-1,

Ex. A-3 (listing the address of the property). The deed is dated October 5, 2006, with an effective

date of October 13, 2006, and the grantee is “Lubna A. Safi, a Single Woman.” Dkt. 5, Ex. 1. Chase

also attached a Note to its motion. Dkt. 5, Ex. 2. The note is dated October 13, 2006, and it is for

the property located at 16631 Cobbler Crossing Dr., in Sugar Land, Texas. Id. The sole borrower

signing the note is Lubna A. Safi. Id. Finally, Chase attached a Deed of Trust, dated October 13,

2006, to its motion. Dkt. 5, Ex. 3. It is for property located at 16631 Cobbler Crossing Dr., in Sugar

Land, Texas. Id. Each page is initialed by “L.A.S.” Id. The sole borrower signing the document

is Lubna A. Safi. Id. Ibrahim is not included in any of these documents. Id. In the petition, Ibrahim
                                                    3
and Safi were co-plaintiffs, and they asserted that they had applied for and obtained a loan. Clearly,

it was Safi, not Ibrahim, who was actually a party to the loan. And Safi has elected not to pursue this

matter. See Dkt. 3 (Safi’s notice of dismissal).

        All of Ibrahim’s claims fail because Ibrahim is not a party to the loan. He is not a party to

the contract under which he asserts a breach of contract claim. “To prevail on a breach of contract

claim [under Texas law], a party must establish the following elements: (1) a valid contract existed

between the plaintiff and the defendant; (2) the plaintiff tendered performance or was excused from

doing so; (3) the defendant breached the terms of the contract; and (4) the plaintiff sustained

damages as a result of the defendant's breach.” West v. Triple B Servs., LLP, 264 S.W.3d 440, 446

(Tex. App.—Houston [14th Dist.] 2008, no pet.). “A plaintiff establishes standing to maintain a

breach-of-contract action by demonstrating that [the plaintiff] has an enforceable interest as a party

to the contract, as an assignee of a party, or as a third party beneficiary.” Republic Petroleum LLC

v. Dynamic Offshore Res. NS LLC, 474 S.W.3d 424, 430 (Tex. App.—Houston [14th Dist.] 2015,

no pet.) (mem. op.). Ibrahim did not explain in the petition how he has standing other than vaguely

indicating that he is a party to the contract, and he is not a party to the contract. He therefore has not

stated a plausible claim for breach of contract.

        Ibrahim next asserts a claim for violations of RESPA and Regulation X of the Code of

Federal Regulations. Dkt. 1-1, Ex. A-3. Chase asserts that Ibrahim lacks standing to assert a

RESPA claim because he does not allege facts showing that he is a borrower on the loan, and

RESPA liability is only to the borrower. Dkt. 5 (citing 12 U.S.C. § 2605(f) (stating the person not

complying with the section “shall be liable to the borrower”)). The court agrees that Ibrahim alleges

no facts that plausibly state a claim for relief under RESPA since he is not listed as a borrower on

the loan. With regard to Regulation X, “once a servicer receives a borrower’s complete loss
                                                    4
mitigation application, the former cannot foreclose before notifying the latter of its loss mitigation

ineligibility.” Forscht v. Select Portfolio Servicing, Inc., No. H-17-2659, 2018 WL 1757610, at *2

(S.D. Tex. Apr. 12, 2018) (Miller, J.). Since Ibrahim is not the borrower and also does not allege

that he ever submitted a complete loss mitigation application, he does not state a plausible claim

under Regulation X.

        With regard to his fraud claim, under Texas law, to recover for a claim of common law fraud,

Ibrahim must prove: (1) that a material representation was made; (2) that it was false; (3) that the

speaker knew it was false when made or that the speaker made it recklessly without any knowledge

of the truth; (4) that the speaker made it with the intention that it be acted upon by the other party;

(5) that the party acted in reliance upon it; and (6) the party was injured as a result of the reliance.

T.O. Stanley Boot Co. v. Bank of El Paso, 847 S.W.2d 218, 222 (Tex. 1992). State law fraud claims

must be pled with particularity and are “subject to the heightened pleading requirements of FRCP

Rule 9(b).” Sullivan v. Leor Energy, LLC, 600 F.3d 542, 550–51 (5th Cir. 2010). The Fifth Circuit

interprets Rule 9(b) strictly, “requiring a plaintiff pleading fraud to specify the statements contended

to be fraudulent, identify the speaker, state when and where the statements were made, and explain

why the statements were fraudulent.” Dorsey v. Portfolio Equities, Inc., 540 F.3d 333, 339 (5th Cir.

2008) (quoting Herrmann Holdings Ltd. v. Lucent Techs. Inc., 302 F.3d 552, 564–65 (5th Cir.

2002)). Thus, Rule 9(b) generally requires the complaint to “set forth ‘the who, what, when, where,

and how’ of the events at issue.” Id. (quoting ABC Arbitrage Plaintiffs Grp. v. Tchuruk, 291 F.3d

336, 350 (5th Cir. 2002)). However, “Rule 9(b)’s ultimate meaning is context-specific.” United

States ex rel. Grubbs v. Kanneganti, 565 F.3d 180, 185 (5th Cir. 2009). Thus, “[d]epending on the

claim, a plaintiff may sufficiently ‘state with particularity the circumstances constituting fraud or



                                                   5
mistake’ without including all the details of any single court-articulated standard—it depends on the

elements of the claim at hand.” Id.

        Here, Ibrahim contends that Chase agreed on numerous occasions in 2017 and 2018 to

escalate the requests for forbearance and then subsequently failed to respond to Ibrahim’s requests

and instead proceeded to foreclosure. Dkt. 101, Ex. A-3. He asserts that this constitutes common

law fraud and misrepresentation of material facts that he relied on to his detriment, which is a

producing cause of actual damages. Id. This claim is not pled with the particularity required by Rule

9(b). While it appears that Ibrahim is asserting that the alleged promises to escalate the requests

were a misrepresentation, his allegation of damages is conclusory—especially since he does not have

any ownership interest in the property.

        Ibrahim also fails to state a claim under the TDCA. Ibrahim bases his TDCA claim on

allegations that Chase failed to provide notice of default and an opportunity to cure, which he

contends is expressly required in the Deed of Trust. Dkt. 1-1, Ex. A-3 (relying on Tex. Fin. Code

Ann. § 392.001 et seq.). However, Chase was not required to provide notice to Ibrahim, who is not

on the Deed of Trust. Thus, Ibrahim’s TDCA claim fails.

        The other relief requested in Ibrahim’s petition–equitable relief, damages, and attorneys’

fees—all stem from at least one of his tort or statutory claims being valid. Since Ibrahim fails to

state a claim under any of these theories, his other requests for relief also fail.




                                                   6
                                           IV. CONCLUSION

       Ibrahim fails to state a claim for which relief can be granted. Chase’s motion to dismiss is

therefore GRANTED. Ibrahim’s claims are DISMISSED WITH PREJUDICE. A final judgment

will issue concurrently with this order.

       Signed at Houston, Texas on November 19, 2018.




                                               ___________________________________
                                                           Gray H. Miller
                                                     United States District Judge




                                                 7
